As stated by Mr. Bartholomew in the Florida Municipal Record (August 1949): "Remove the people from a city and it would soon become a mass of rusting, crumbling ruins, like Nineveh and Babylon. All of these material things are implements used by groups of human beings to render to themselves certain services and to supply themselves with certain conveniences and to protect themselves from certain dangers, which centuries of human experience have taught them they can obtain more economically and effectively if they act cooperatively rather than separately. Hence, people live in groups called cities."
In order for land to be "susceptible to municipal benefits" there must be a relationship between the community and the land in question such as to make it reasonably obligatory on the municipality to render municipal services to those that may use it and an expectation that those who may occupy such land will presently or in the immediate future have a need and use for municipal benefits.
Municipal corporations are created to serve the people and the land to be included is such land as has by use been dedicated to urban, as distinguished from rural, life. If the land by use has not been dedicated to urban life by use it must bear such a relationship to the community as by the nature of things makes it a part of the community.
It would be unnatural to incorporate a part of a community and leave the other without the corporation. The entire community should be dealt with alike but the corporate limits should not unreasonably exceed the limits of the community. Mere land is not food to be fed a municipality for taxation purposes. The purposes of extending municipal boundaries are to enable the municipality to meet the natural demands for municipal services and to exact revenue from those who receive or may reasonably need the benefits of such services.